Exhibit 10.2

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of the 29th
day of January, 2006 between Intrado Inc., a Delaware corporation (the
“Company”) and Larry Jennings (“Executive”), collectively the “Parties.”

 

WHEREAS, Executive has served since 1999 as the Company’s Chief Operating
Officer and acquired substantial knowledge, information and skills related to
the Company that are crucial for its future success over the course of his
employment with the Company and its predecessors; and

 

WHEREAS, the Company deems it in its best interests to secure an arrangement
whereby the Company may utilize the Executive’s knowledge, information and
skills after the Executive’s termination from employment with the Company by
engaging Executive to provide consulting services to the Company, and Executive
desires to be engaged by Company pursuant to the terms of this Agreement;

 

NOW THEREFORE, in consideration of the foregoing, the mutual covenants set forth
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the Parties hereby agree as follows:

 

1.                                       Engagement.

 

1.1.                              During the “Term,” as defined in Section 2
below, and following the termination of Executive’s employment with the Company,
Company agrees to engage Executive to provide to the Company the “Consulting
Services” as defined, and under the conditions set forth, in “Exhibit A”,
attached hereto and incorporated by reference herein; and Executive accepts such
engagement. Subject to any applicable covenant not to compete that may govern
Executive’s relationship with Company, the Consulting Services shall be
non-exclusive as to both Company and Executive, and Executive shall be free to
provide the same or similar consulting services for third parties.

 

1.2                                 Executive shall perform his duties and
responsibilities professionally, to the best of his abilities, and in a diligent
manner. Executive agrees that during the Term (as defined below) he will not
enter into any agreement, understanding or relationship that would prohibit his
performance of the Consulting Services. In performing his duties hereunder,
Executive shall comply with applicable law and the Company’s Code of Conduct and
Business Ethics.

 

1.3                                 The Parties acknowledge and agree that
Executive shall be an independent contractor and not an employee of the
Company.  If Executive determines that it is appropriate to carry his own
professional liability insurance, she shall be responsible for maintaining and
paying for such insurance.  Executive shall be solely responsible for payment of
his own income and other taxes.  Executive shall provide his own equipment and
supplies.  Subject to the provisions set forth in Exhibit A, the Parties agree
that Company shall not have a right to direct or control generally when, how, in
what sequence, or where Executive performs his work hereunder, although Company
shall keep Executive reasonably informed of the underlying purposes for which
the work is being done.  Executive shall have sole discretion with respect to
the location and other aspects of his physical work environment.  Subject to the
provisions set forth in Exhibit A, Executive will schedule his own time in the
satisfaction of his obligations hereunder but will make all reasonable efforts
to make himself available for Company-related meetings and deadlines that are
time-sensitive. Company shall provide Executive with reasonable administrative
support from a location determined in Company’s sole discretion.

 

2.                                       Term of Agreement. The term of this
Agreement shall commence on the first day following the effective termination
date of Executive’s employment and shall continue for twelve (12) months from
said termination date, except as may be otherwise terminated earlier as provided
in Section 4 of this Agreement (the “Term”).  This Agreement shall be renewed
for an additional twelve (12) months, unless either party provides written
notice to the

 

--------------------------------------------------------------------------------


 

other party of an intent not to renew the Agreement which notice shall be
delivered at least thirty (30) days prior to the expiration of the Agreement.

 

3.                                       Compensation and Related Matters.

 

3.1                                 Compensation.  During the Term, Company
shall pay to Executive a monthly fee of nine thousand, two dollars ($9,200)
(“Consulting Fee”).  The Consulting Fee shall be paid in arrears, payable on the
first day of each month of the Term.

 

3.2                                 Expenses. Company shall, within thirty (30)
days of its receipt of a request for reimbursement made by Executive, pay
Executive for all out-of-pocket expenses related to the provision of the
Consulting Services that are actually paid or incurred by Executive.  Executive
agrees to comply with Company’s policies in this regard.  Company shall pay
Executive’s expenses in advance where reasonably practicable including, by way
of example only, airfare related to approved travel.

 

4.                                       Termination. Executive’s engagement
hereunder may be terminated under the following circumstances:

 

4.1                                 Death. Executive’s engagement hereunder
shall terminate upon his death.

 

4.2                                 Disability. If Executive becomes physically
or mentally disabled during the Term such that he is unable to provide the
Consulting Services for a period of six (6) consecutive months in any twelve
(12) month period (a ‘Disability”), Company, at its option, may suspend the
compensation described in Section 3.1 above until such time as Executive is able
to provide the Consulting Services, at which time, said payments would be
reinstated for the remainder of the Term, if any.

 

4.3                                 By the Company. Upon written notice, and the
failure to cure any alleged breach within thirty (30) days of such notice,
Company may terminate Executive’s engagement hereunder only for Cause (as
defined below). For purposes of this Agreement, Company shall have “Cause” to
terminate Executive’s engagement hereunder only upon the: (a) willful misconduct
or gross or persistent negligence in the discharge of Executive’s duties as a
consultant which is materially injurious to the financial condition of Intrado;
(b) breach of either the Nondisclosure Agreement executed by and between the
Parties or the Amended and Restated Non-Competition Agreement executed by and
between the Company and Executive on December 31, 2005 (“Non-Compete
Agreement”); (c) commission of an act of dishonesty that is reasonably expected
to be materially injurious to the financial condition of Intrado; (d) willful or
knowing violation of any rules or regulations of any governmental or regulatory
body, which is or is reasonably expected to be materially injurious to the
financial condition of Intrado; or (e) conviction of, or plea of guilty or nolo
contendere to, a felony.

 

4.4                                 By Executive.  Executive may terminate upon
a breach of any material provision of this Agreement by Company, which breach
shall not have been cured by Company within thirty (30) days of receipt of
written notice of said breach.

 

5.                                       Confidentiality.  Executive agrees
that, during the Term of this Agreement and for any subsequent periods expressly
included in the binding Nondisclosure Agreement executed by and between the
Parties, and following the termination of this Agreement, by the Non-Compete
Agreement, Executive will not use, disclose or otherwise communicate to any
third party any specialized knowledge or other trade secret of the Company, its
predecessors and/or successors, as defined in such Nondisclosure Agreement
and/or the Non-Compete Agreement, both of which are incorporated herein by
reference and shall be controlling in the event of any inconsistency with this
Agreement.

 

6.                                       Tangible Items. All files, records,
documents, manuals, books, forms, reports, memoranda, studies, data,
calculations, recordings and correspondence, in whatever form they may exist,
and all copies, abstracts and summaries of the foregoing and all physical items
related to the business of Company and its affiliates, other than merely
personal items, whether of a public nature or not, and whether prepared by
Executive or not, and which are received by Executive from, or on behalf of
Company or an Affiliate, or created by Executive, in the course of his
engagement hereunder are and shall remain the exclusive property of Company and
any such Affiliate.  No such items shall be removed from premises of the Company
or such Affiliate, as the case may be, except as required in

 

2

--------------------------------------------------------------------------------


 

the course of Executive’s engagement hereunder, and except with the prior
written consent of the Company’s Chief Executive Officer or his authorized
designee.

 

7.                                       Trade Secrets, Inventions and Patents.
Executive agrees that all trade secrets, inventions, innovations, ideas,
concepts, improvements, developments, methods, designs, analyses, drawings,
reports, and all similar or related information that are strictly contemplated
as part of the Consulting Services and that relate to the actual or anticipated
business, services, research and development of Company or any of its Affiliates
or existing or future products or services of Company or any of its Affiliates,
tangible or intangible, and that are conceived, developed or made by, or at the
direction of, Executive while engaged by Company, and all rights to the results
and proceeds of any thereof and all now known and hereafter existing rights of
every kind and nature throughout the universe, in perpetuity and in all
languages, pertaining to such results and proceeds and all elements thereof for
all now known and hereafter existing uses, media and form will be owned
exclusively by Company; and the foregoing is inclusive of a full irrevocable and
perpetual assignment to Company. Executive agrees to execute at any time upon
the Company’s request such further documents or do such other acts (whether
before, during or after the Term) as may be required to evidence and/or confirm
the Company’s ownership of any or all of the foregoing. The termination,
completion or breach of this Agreement for any reason and by either party shall
not affect the Company’s exclusive ownership of any or all of the foregoing. 
Notwithstanding the foregoing, the Company agrees that it shall have none of the
above rights, title or interests in or to any intellectual property that falls
outside the scope of this Agreement, and Company hereby waives any and all
claims thereto. Executive reserves all right, title and interest in such
separate intellectual property.

 

8.                                       Executive Representations.  Executive
hereby represents and warrants to the Company that: (a) during the term of this
Agreement, Executive shall be obligated to comply with the terms and conditions
imposed by the Amended and Restated Non-Competition Agreement between the
Executive and the Company, a copy of which is attached hereto and incorporated
by reference herein; (b) the execution, delivery and performance of this
Agreement by Executive will not conflict with, breach, violate or cause a
default under any employment, non-competition or confidentiality contract or
agreement; instrument; order, judgment or decree to which Executive is a party
or by which he is bound, and (c) upon the execution and delivery of this
Agreement by Company, this Agreement shall be the valid and binding obligation
of Executive, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting the rights of creditor
generally.

 

9.                                       Company Representations. Company
represents and warrants (a) that it is duly authorized and empowered to enter
into this Agreement, (b) the execution, delivery and performance of this
Agreement by Company does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Company is a party or by which it is bound, and (c) upon the
execution and delivery of this Agreement by Executive, this Agreement shall be
the valid and binding obligation of Company, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
the rights of creditor generally.

 

10                                    Notices. For the purposes of this
Agreement, notices, demands and all other communications provided for in the
Agreement shall be in writing and shall be deemed to have been duly given when
received if delivered in person or by overnight courier or if mailed by United
States registered mail, return receipt requested, postage prepaid, to the
following addresses:

 

If to Executive:

Larry Jennings

4446 St. John’s Ave

Boulder, CO 80301

 

If to Company:

Intrado Inc.

1601 Dry Creek Drive

Longmont, Colorado 80503

Attn: General Counsel

Copy to: Chief Financial Officer

Fax No.: (720) 494-6600

 

3

--------------------------------------------------------------------------------


 

Either party may change its address for notices by written notice to the other
party in accordance with this Section.

 

11.                                 General Provisions.

 

(a)                                  Severability.  It is the desire and intent
of the parties hereto that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of this Agreement or affecting the validity or enforceability of
such provision in any other jurisdiction.  Notwithstanding the foregoing, if
such provision could be more narrowly drawn so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

(b)                                 Complete Agreement.  This Agreement, along
with the Nondisclosure Agreement and the Non-Compete Agreement expressly
referred to and incorporated herein, embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof.

 

(c)                                  Successors and Assigns.  Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by Executive and the Company and their respective successors,
assigns, heirs, representatives and estate; provided, however, that the rights
and obligations of Executive under this Agreement shall not be assigned without
the prior written consent of the Company.  The Company may assign this
Consulting Agreement and its rights, together with its obligations hereunder, in
connection with any sale, transfer or other disposition of all or substantially
all of its assets or business, whether by merger, consolidation or otherwise;
provided, however, that the purchaser or successor expressly assumes the
provisions of this Agreement or becomes liable under this Agreement by operation
of law.

 

(d)                                 Governing Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of Colorado
without giving effect to any choice of law or conflicting provision or rule that
would cause the laws of any jurisdiction other than the State of Colorado to be
applied.

 

(e)                                  Arbitration.  Except as provide in
subparagraph (iv), below, all disputes or controversies arising out of or
relating to this Agreement, Executive’s engagement as a consultant with Intrado,
or the termination or cancellation of such engagement or this Agreement,
including without limitation any claim by Executive under any federal, state or
local law or statute, shall be resolved by final and binding arbitration in
Denver, Colorado in accordance with the following provisions:

 

(i)                                     Because Intrado operates in interstate
commerce, the Federal Arbitration Act, 9 U.S.C. § 101 et seq., shall govern the
arbitration, which shall be conducted pursuant to the then-prevailing rules of
the American Arbitration Association (AAA) and its Employment Dispute Resolution
Procedures.

 

(ii)                                  The Arbitrator may permit limited
discovery and any discovery disputes shall be resolved in favor of expeditious
and cost-effective resolution of the dispute.  Following the hearing, the
Arbitrator shall render a reasoned decision within thirty (30) days, or as soon
thereafter as is administratively practicable.  The decision of the Arbitrator,
which may include equitable relief (but not punitive damages), shall be final
and binding on the parties and judgment upon the decision may be entered in any
court of competent jurisdiction pursuant to the Federal Arbitration Act.

 

(iii)                               If Executive substantially prevails in any
arbitration, Executive shall be entitled to receive its reasonable attorneys’
fees, reasonable expert and non-expert witness costs and expenses, and other
costs and expenses reasonably incurred in connection with the arbitration
(together “Fees”) from the Company; provided, however, that the arbitrator shall
not award any Fees for time spent on

 

4

--------------------------------------------------------------------------------


 

any claim or defense on which Executive did not substantially prevail.

 

(iv)                              Notwithstanding the foregoing provisions of
this Section 11, the following claims shall not be subject to arbitration: 
actions for temporary injunctive relief to enforce the provisions of Sections 5
hereof or to otherwise prevent unfair competition or the use or disclosure of
trade secrets or confidential information pending a decision on any such claims
by the Arbitrator - it being the express intention of this provision to allow
court proceedings for temporary injunctive relief to preserve the status quo
pending arbitration of such claims.

 

(f)                                    Amendment and Waiver.  The provisions of
this Agreement may be amended and waived only with the prior written consent of
the Company and Executive, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement or any provision hereof.

 

(g)                                 Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

(h)                                 Gender; Number.  Words of gender may be read
as masculine, feminine, or neuter, as required by context.  Words of number may
be read as singular or plural, as required by context.

 

(i)                                     Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.

 

(j)                                     Survival.  The provisions of Sections
3,5,6,7, 8, 9, 10, and 11 shall survive the termination of this Agreement.

 

(k)                                  Excused Performance.  Except as is
otherwise provided in Section II-E of Exhibit A, neither Party will be deemed in
default nor will be responsible for delays or failures in performance resulting
from acts beyond the reasonable control of such Party.  Such acts will include,
but not be limited to, acts of God, strikes, lockouts, riots, acts of war,
epidemics, governmental action or inaction, trade embargoes, fire, failures of
suppliers, unavailability of labor, materials, power, communication line
failures, earthquakes, or other disasters.

 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first written above.

 

 

INTRADO INC.

 

 

/s/ George Heinrichs

 

By:

George Heinrichs

 

Chief Executive Officer

 

 

EXECUTIVE

 

 

/s/ Larry Jennings

 

Larry Jennings

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A – CONSULTING SERVICES

 

Executive shall advise and consult with the Company on the following matters and
under the following conditions during the Term (“Consulting Services”):

 

I.  Scope.

 

A.  The scope of the Consulting Services shall be limited to any operational
matter pertinent to the Company as of the date of Executive’s termination of
employment from the Company.  Executive shall not be responsible for advising or
consulting on operational matters that pertain to the Company’s prospective
business, measured as of the date of Executive’s termination of employment.
  Specifically, Executive shall not be responsible for providing Consulting
Service in connection with any new customers, partners or vendors (i.e., not in
place at the time of termination of employment).  Unless Executive otherwise
consents, Consulting Services shall be rendered to the Company directly, and
Executive shall not be responsible for providing Consulting Services in the
presence of any third parties.  Executive shall not be responsible for acting as
Company’s agent.

 

B.  Consulting Services do not include Executive’s services that are in the
nature of an “expert witness,” including but not limited to appearance at any
tribunal as the Company’s witness or the sworn or other written testimony or
similar attestation in connection with a customer contract or an employment
matter (“Expert Services”).

 

II.  Allotted Hours For Consulting Services & Other Conditions.

 

A.  Executive shall be available to perform the Consulting Services a total of
not more than twenty (20) hours per month during the Term.

 

B.  There shall be no “carry over” of hours month to month (i.e., this is a “use
or lose” arrangement).  Any number of allotted hours in a given month that
Company does not make use of under the terms of this Agreement shall be deemed
waived by Company.

 

C.  In the event Executive is asked, and agrees, to provide Expert Services,
Executive may elect either of the following options as form of compensation
therefore:

 

(1) An expert witness fee in the form of either a flat fee or an hourly rate to
be determined by Executive; or

 

(2) A reduction in the number of hours for Consulting Services (as set forth in
Subparagraph A above) which reduction shall be based on the fee Executive sets
for his Expert Services (as opposed to the hourly rate for Consulting Services);
or

 

(3) A combination of both (1) and (2) above; but in no case shall the value of
this option in Subparagraph (3) exceed the maximum benefit to Executive that
would otherwise be due in connection with either (1) or (2) above.

 

D.  Company shall provide not less than five business days notice to Executive
in advance of the date and time on which Executive is asked to perform any given
Consulting Services.  Absent Executive’s consent, the Consulting Services shall
be performed telephonically, and Executive shall not be required to personally
appear at any particular physical location.

 

E.  Within forty-five (45) days after termination of Executive’s employment with
the Company, and on each anniversary of that date during the Term, Executive
shall provide to Company an annual schedule of the dates on which Executive will
not be available to perform Consulting Services as a result of vacations,
holidays and the like; and absent Executive’s consent, Executive shall not be
responsible for performing Consulting Services on such dates.  The total of days
in a given annual period will not be substantially different than the number of
days Executive was typically unavailable (for vacation, holidays, etc.) as an

 

7

--------------------------------------------------------------------------------


 

employee.  Executive shall be allowed to amend such annual schedules in the
event that the Executive encounters unexpected circumstances which, in
Executive’s reasonable judgment, make it necessary to delete a date or dates
(“Executive Modification”), or where Executive’s performance is excused as
provided in Section 11(k) of the Agreement (“Forced Modification”), provided,
however, that, with respect to an Executive Modification:  (a) no such changes
in the schedule shall be allowed if doing so would materially prejudice the
Company; and (b) the Executive shall provide reasonable advance notice to the
Company which notice, absent exigent circumstances, shall be delivered to
Company not less than five (5) calendar days prior to the date on which
performance was scheduled, and shall state the reason for such modification. 
With respect to a Forced Modification, Executive shall notify Company as soon as
reasonably practicable following Executive’s knowledge that the force majeur
circumstance will prevent his availability.  With respect to either an Executive
Modification or a Forced Modification, Executive shall promptly provide Company
with a revised schedule confirming the date or dates being deleted, or excused
as the case may be, along with the date or dates that Executive shall be
available for performance.

 

8

--------------------------------------------------------------------------------

 